Judgment, Supreme Court, New York County, entered January 31, 1978, unanimously reversed, on the law and on the facts, vacated, and a new trial ordered on the issue of damages only, without costs or disbursements, unless plaintiff, within 20 days after service upon him of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $125,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment as so amended and reduced, is affirmed, without costs or disbursements. The damages awarded by the jury were excessive to the extent indicated. Concur-Birns, J. P., Silverman, Evans, Fein and Markewich, JJ.